DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




However, the specification does not describe what the "circumferential edges" comprises; i.e. what structure constitutes the "circumferential edges".  The specification merely states "circumferential edges 1129 may connect the terminal portions of the entry edge to the terminal points of the exit edge."  The amendment appears to rely on figure 3A which appears to just show a pocket; further, these "edges" are not apparent in figures 8C or 9A, so there appears to be inconsistencies between the figures.  With no corresponding structure described in the specification, a person skilled in the art would not have recognized that the inventor was in possession of the invention as claimed, and therefore, the claim limitations lack proper written description.

	Claims 2-4 and 16 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 recites "wherein the pocket portion of the sleeve comprises a main body and a pair of opposing circumferential edges, wherein the main body and the pair of circumferential edges protrude relative to the outer ends of the sleeve..."
However, the specification does not describe what the "circumferential edges" comprises; i.e. what structure constitutes the "circumferential edges".  The specification merely states "circumferential edges 1129 may connect the terminal portions of the entry edge to the terminal points of the exit edge."  The amendment appears to rely on figure 3A which appears to just show a pocket; further, these "edges" are not apparent in figures 8C or 9A, so there appears to be inconsistencies between the figures.  With no corresponding structure described in the specification, therefore, as best understood, the "circumferential edges" are considered to be the fabric of the pocket themselves, requiring no special structure.

Regarding claim 2, lines 5-6: the following limitation: “first and second lengths of of the top…” is unclear. 
The examiner suggests the following amendment:

Claim 2, lines 5-6: -- first and second lengths of [[of]] the top --. Appropriate correction is required. 



If the applicant intends to claim the combination, then it is suggested to do so clearly.  
If applicant intends to claim the subcombination, a recommended amendment could be Claim 17, line 1: -- wherein, when in use, each cookware lid comprises a handle… Claim 18, lines 1-3: -- wherein, when in use, a top of each respective cookware lid borders a bottom of the handle of the cookware lid residing above each respective cookware lid, the top of each respective cookware lid supporting the above cookware lid.—Appropriate correction is required.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easom 7,748,584.

Regarding claim 1, as best understood, Easom discloses an accessory holder (Fig 2) that is capable of being used as cookware lid holder system for holding cookware lids comprising:

a first holder (Fig 2), the first holder (Fig 2) comprising;

a)    a back panel (Fig 2, #14) and a plurality of support sleeves (annotated Fig 2 below); wherein the back panel (Fig 2, #14) has a plurality of tiers (top and bottom tiers), with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel (Fig 2, #14) with the top edge having a first add-on section (top 

b) each of the plurality of support sleeves (annotated Fig 2 below) disposed on one of the plurality of tiers, each sleeve comprising:

i) a top, a bottom, a pocket portion at a midsection of the sleeve, a pair of opposing outer ends (i.e. #26) (outer seam), a top opening (i.e. #28) formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening (i.e. #40) at the bottom of the sleeve defining a bottom portion of the pocket portion, wherein the opposing outer ends (i.e. #26) are attached to the back panel (Fig 2, #14), wherein the top opening and the bottom opening are disposed between the pair of opposing outer ends (as shown in Fig 2),  wherein the top opening spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening spans a second length along the midsection of the sleeve between bottom terminal points (as shown in Fig 2), wherein the first length is larger than the second length (as shown in Fig 2), wherein the pocket portion of the sleeve comprises a main body and a pair of opposing circumferential edges (annotated Fig 2 below)(inner seam), wherein the main body and the pair of circumferential edges annotated Fig 2 below)(inner seam) protrude relative to the opposing outer ends (#26) (outer seam) of the sleeve (annotated Fig 2 below) so that the pocket portion is spaced apart from the back panel each of the pair of circumferential edges extending from a respective top terminal point to a respective bottom terminal point defining a curve therebetween (col. 3, lines 35-, wherein the curves of the opposing circumferential edges (annotated Fig 2 below) extend inwardly towards each other and are configured to correspond to a diameter of a respective cookware lid (for example, an oblong/oval cookware lid could be placed in the pocket); 

c) wherein the cookware lids are configured to be held within the main bodies of the pocket portions with the main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves.

    PNG
    media_image1.png
    964
    1243
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    980
    1312
    media_image2.png
    Greyscale




Regarding claim 18, as best understood, Easom discloses the cookware lid holder system wherein, when in use, a top of each respective cookware lid borders a bottom of the handle of the cookware lid residing above each respective cookware lid, the top of each respective cookware lid supporting the above cookware lid.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Easom 7,748,584 in view of Eley 2008/0257840.

Regarding claim 3, Easom has been discussed above but does not explicitly teach a cookware lid holder system further comprising a second holder that is substantially identical to the first holder, wherein the first holder comprises a second 


Eley discloses a holder system (Fig 1) further comprising a first holder back panel (annotated Fig 1 below) and a second holder back panel (annotated Fig 1 below) that is substantially identical to the first holder back panel (annotated Fig 1 below), wherein the first holder back panel (annotated Fig 1 below) comprises a second add-on section (bottom), the second add-on section (bottom) is disposed adjacent to a bottom edge of the first holder back panel (annotated Fig 1 below) and is configured to receive a third add-on section (#38) of the second holder back panel (annotated Fig 1 below), the third add-on section (#38) of the second holder back panel (annotated Fig 1 below) being disposed adjacent to a top edge of the second holder back panel (annotated Fig 1 below)so that when the second holder back panel (annotated Fig 1 below) attaches to the first holder back panel (annotated Fig 1 below), the first holder back panel (annotated Fig 1 below) is approximately in line with the second holder back panel (annotated Fig 1 below).

    PNG
    media_image3.png
    1094
    1224
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate a second holder of Easom that is substantially identical to the first holder (Easom, Fig 2) and interconnect the first and second holders of Easom using the teachings of Eley in order to enable Easom to store more items (i.e. Easom says the holder can be hung on a wall (Abstract). 



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Easom 7,748,584.

Regarding claim 4, Easom has been discussed above but does not explicitly teach wherein the top of each sleeve is stiffer than the main body of each sleeve to support a respective cookware lid protruding above the top of each sleeve. However, the top of each sleeve (annotated Fig 2 above) comprises a seam (#32). 
It is common knowledge and well-known in the art that seams of fabric ae stiffer than non-seamed portion of the same fabric. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the top seam (#32) of each sleeve is stiffer than the main body of each sleeve in order to make the top portion more durable to sustain impact from items being inserted and removed from each pocket. 

Regarding claim 16, Easom has been discussed above but does not explicitly teach wherein the back panel is made of 16 ounce cotton canvas fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel is made of 16 ounce cotton canvas fabric because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 08/10/21 have been fully considered but they are not persuasive.

Applicant’s arguments that “A proper written description may come from any words, structures, figures, drawings, or anything else disclosed in the specification. MPEP § 2163(I). However, the written description requirement does not mandate a specific category, type, or number of examples. Allergan, Inc. y. Sandoz Inc., 796 F.3 d 1293, 1308 (Fed. Cir. 2015). Further, the written description requirement does not require perfect clarity within the specification, so long as the specification provides
reasonable clarity in distinguishing the claimed invention from other materials. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
The Examiner's general allegation that Claim 1 fails to meet the written description requirement is clearly erroneous. Applicant therefore respectfully submits that there is no reasonable question that Applicant possessed the claimed invention as of the filing date of this application because the limitation of "circumferential edges" is disclosed in the specification. Applicant respectfully submits that the subject matter of Claim 1 is explicitly described in the specification at least in paragraphs 0040, 0044, and Figure 11. As stated in paragraph 0040, “the incomplete pocket portion may include a main body and pair of circumferential edges, with each of the pair of circumferential edges extending from the terminal points of the entry edge to the terminal points of the exit edge.” (emphasis added). Further, Figure 11 (as depicted in a marked-up version below) explicitly discloses a circumferential edge 1129, extending from terminal point 1142 to terminal point 1146. Moreover, the Examiner contends that the “edges” are not apparent in Figures 8C and 9A. However, as stated in paragraph 0032, Figure 8C is offered as “a close-up view of the second stitch” and, as stated in paragraph 0013, 
may be used in the same manner and with the same limitations as the specification." Autogiro Co. of Am. v. United States, 384 F.2d 391, 398, 155 USPQ 697, 703 (Ct. Cl. 1967). Therefore, although Figures 8C and 9A, as non-limiting embodiments, do no explicitly depict the circumferential edges, the majority of figures (FIGS. 1, 2, 3A-3B, 4, 5, 6, 7, 8A-8B, 10, and 11) explicitly show the circumferential edges, thus, providing a written description. Applicant further respectfully submits that the subject matter of Claim 1 is implicitly described in the specification at least in paragraphs 0021, 0024, 0030 and Figures 3A-B, 4, 7, 8A-C, and 10. As stated throughout the specification, the pockets are configured to accept and hold circular lids. Specifically, “the semi-circular shape of the pocket 115 terminates toward the bottom 117 of the pocket, and gives way to an opening 119.” (Paragraph 0024). As shown below in Figures 3A-B, the circumferential edges extend from an upper terminal point to a lower terminal point and protrude away from the lid holder as to “provid[e] tightness to the pocket to retain the lids.”  Therefore, because the pocket is designed to tightly hold a pot lid, pot lids are circular, and the circumferential edges extend between terminal points, the limitation of "Wherein the pocket portion of the sleeve comprises a main body and a pair of opposing circumferential edges, wherein the main body and the pair of circumferential edges 
original Claim 1 and original dependent claims, which were largely imported into Claim 1 upon preliminary amendment on April 15, 2021” are not persuasive. 
	
The examiner maintains that the applicant’s original discloser did not provide support for how the “main body and the pair of circumferential edges protrude relative to the opposing outer ends of the sleeve”.

Applicant’s arguments that “The requirement under Section 112(b) is met if the scope of the subject matter embraced by a claim is clear and if Applicant has not otherwise indicated that they intend the claim to be of a different scope. In re Borkowski, et al., 422 F.2d 904, 909 (CCPA 1970). Applicant respectfully submits that the scope of the claim is clear because the term “circumferential edge” is likely to be understood with reasonable clarity and precision when the claim is read in light of the specification.
The Examiner alleged that the “circumferential edges” are indefinite because they lack special structure, however, the “circumferential edges” do have structure in light of the specification. Specifically, in paragraph 0040 of the specification, it is stated that the “Tc]ircumferential edges 1129 may connect the terminal points of the entry edge to the terminal points of the exit edge.” Further, the terminal points 1140/1142/1144/1146 run between “a length of unattachment” on both the entry edge 1128 and exit edge 1130. 

The examiner maintains that it is unclear how the “main body and the pair of circumferential edges protrude relative to the opposing outer ends of the sleeve”.

Applicant’s arguments that “The portions of the “Sleeves” that the Examiner labels “Circumferential Edges” do not extend from a top terminal point to the bottom terminal point. Instead, the portion of the “Sleeves” labeled “Circumferential Edges” extend from a straight side 26 to a bottom 30. Additionally, the circumferential edges of Claim 1 are configured to correspond to a diameter of a respective cookware lid. However, Easom does not teach that the “Circumferential Edges,” straight side 26,
nor bottom 30 are configured to correspond to a diameter of a respective cookware lid.


	The examiner maintains that the applicant broadly claimed “circumferential edges” the applicant did not define the circumferential edges have a constant radius extending from the top terminal point at the top of the sleeve to the bottom terminal point at the bottom of the sleeve. The examiner maintains that “the circumferential edges correspond to a diameter of a respective cookeware lid” is a broad limitation and that a portion of the circumferential edges (Easom, annotated Fig 2 above) of Easom is configured to or capable of corresponding to a diameter of a respective cookware lid. The claims do not require the entire circumferential edge to have the same radius as the respective cookware lids.
Further, the examiner maintains that the applicant does not positively claim “cookware lids”. The applicant only refers to the cookware lids in a functional manner, therefore the sleeves (Easom, annotated Fig 2 above) of the holder of Easom only has to be capable of storing cookware lids. The examiner maintains that the sleeves (Easom, annotated Fig 2 above) of Easom are capable of storing cookware lids therein. 

Applicant’s arguments that “Easom does not teach the limitation of wherein the cookware lids are configured to be held within the main bodies of the pocket portions with the main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom 
The examiner maintains that the applicant does not positively claim “cookware lids”. The applicant only refers to the cookware lids in a functional manner, therefore the sleeves (Easom, annotated Fig 2 above) of the holder of Easom only has to be capable of storing cookware lids. The examiner maintains that the sleeves (Easom, annotated Fig 2 above) of Easom are capable of storing cookware lids therein as claimed in claims 1 and 18. 


The examiner maintains that the circumferential edge is broadly claimed in claim 1 and the claim does not require the entire circumferential edge to have a constant radius that is the same as a respective cookware lid. The examiner maintains that a curve is between the top terminal point and the bottom terminal point of Easom. The applicant’s claims do not require the curve to extend the entire distance from the top terminal point to the bottom terminal point. Further, the cookware lids are not positively claimed and referred to only in a functional manner. The examiner maintains that a very small portion of the cookware lids (i.e. 2% of the bottom of the cookware lids) could extend through the bottom opening (Easom, Fig 2 #40) of the sleeves (Easom, annotated Fig 2 above) of Easom. The examiner also maintains that the sleeves (Easom, annotated Fig 2 above) of Easom capable of storing no more than 50% of each of the respective cookware lids especially since the size of the cookware lids are not claimed. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631